ome ND DB WW FB WD] NO

NO wo NO WN NY WN WN WN NO HR ee Ke SS FP KF SF ES
io @) ~ N Nn as Ww NO — CS ‘© oo ~~ nN Gn _ W- BRO boom oS

(ase 3:20-cv-02540-GPC-RBM Document 51 Filed 08/11/21 PagelD.282 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

PMA COMPANIES, Case No.: 3:20-cv-2540-GPC-RBM

Plaintiff,
ORDER GRANTING IN PART AND
DENYING IN PART PARTIES’ |
GENOX TRANSPORTATION, INC., et JOINT MOTION TO MODIFY

Vv.

al., SCHEDULING ORDER; AND
Defendants.| FIRST AMENDED SCHEDULING
ORDER
[Doc. 45]

 

 

On July 23, 2021, Plaintiff PMA Companies, Defendant Genox Transportation, Inc.,
Third Party Plaintiff Applied LNG Technologies, LLC, and Third Party Defendant
Cleancor LNG, LLC (collectively “Parties”) filed a joint motion to modify the Court’s
March 22, 2021 Scheduling Order. (Doc. 45; see also Doc. 23.) The parties allege good
cause exists to modify the Scheduling Order because Defendant Laird Transportation,
LLC, Defendant Jason Laird, and Third Party Defendant Phillips’ Cattle Co., Inc. have not
appeared in the action to date. (Doc. 45 at 3-4.)

A scheduling order may be modified only upon a showing of good cause and with

the judge’s consent. FED. R. Civ. P. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations,

1
3:20-cv-2540-GPC-RBM

 

 

 
0 Oe NRI DA WNW B WN &

moO po PO PO bh HO KN KN NO PB HB FF KF BF BF PF ES S|
Oo tN DH A FP WD NYO KH CO OO Wn HDB A BP W NO KK CO

frase 3:20-cv-02540-GPC-RBM Document 51 Filed 08/11/21 PagelD.283 Page 2 of 5

Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating, “the focus of [the good cause] inquiry is
upon the moving party’s reasons for seeking modification.”).

| The joint motion is GRANTED IN PART in that the Court finds good cause to
extend the scheduling order dates. The joint motion is DENIED IN PART in that the
Court declines to adopt the parties’ proposed scheduling order deadlines. IT IS HEREBY
ORDERED that the Court’s March 22, 2021 Scheduling Order is hereby amended as
follows: . | .

l. All fact discovery shall be completed by all parties by March 22, 2022.
“Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
of time in advance of the cut-off date, so that it may be completed by the cut-off date,
taking into account the times for service, notice and response as set forth in the Federal
Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer

with regard to all discovery disputes in compliance with Local Rule 26.1(a). The

|| Court expects counsel to make every effort to resolve all disputes without court

intervention through the meet and confer process. Ifthe parties reach an impasse on any
discovery issue, counsel shall file an appropriate motion within the time limit and
procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
comply in this regard will result in a waiver of a party’s discovery issue. Absent an
order of the court, no stipulation continuing or altering this requirement will be
recognized by the court.

2. The parties shall designate their respective experts in writing by April 21,
2022. Pursuant to Fed. R. Civ. P. 26(a)(2)(A), the parties must identify any person who
may be used at trial to present evidence pursuant to Rules 702, 703 or 705 of the Fed. R.
Evid. This requirement is not limited to retained experts. The date for exchange of
rebuttal experts shall be by May 5, 2022. The written designations shall include the
name, address and telephone number of the expert and a reasonable summary of the

testimony the expert is expected to provide. The list shall also include the normal rates

2

 

 

3:20-cv-2540-GPC-RBM

 
NW NN NY NHN NY VN WH NY B&B BBB Be Be ee Be Ke
oN A A BON FEF BOO mRNA aA BRON KO

0 HN KH A FP W NO

(ase 3:20-cv-02540-GPC-RBM Document 51 Filed 08/11/21 PagelD.284 Page 3 of5

the expert charges for deposition and trial testimony.

 

3. By June 6, 2022, each party shall comply with the disclosure provisions in
Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
requirement applies to all persons retained or specially employed to provide expert.
testimony, or whose duties as an employee of the party regularly involve the giving of
expert testimony. Except as provided in the paragraph below, any party that fails to
make these disclosures shall not, absent substantial justification, be permitted to use
evidence or testimony not disclosed at any hearing or at the time of trial. In
addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
| 4. Any party shall supplement its disclosure regarding contradictory or rebuttal
evidence under Fed. R. Civ. P. 26(a)\(2\(D) and 26(e) by June 20, 2022.

5. All expert discovery shall be completed by all parties by July 20, 2022. The
parties shall comply with the same procedures set forth in the paragraph governing fact —
discovery. Failure to comply with this section or any other discovery order of the court
may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
the introduction of experts or other designated matters in evidence.

6. All other pretrial motions, including those addressing Daubert issues related
to dispositive motions must be filed by August 19, 2022. Pursuant to Honorable Gonzalo
P. Curiel’s Civil Pretrial & Trial Procedures, all motions for summary judgment shall be
accompanied by a separate statement of undisputed material facts. Any opposition to a
summary judgment motion shall include a response to the separate statement of
undisputed material facts. Counsel for the moving party must obtain a motion hearing
date from the law clerk of the judge who will hear the motion. Motion papers MUST be
filed and served the same day of obtaining a motion hearing date from chambers. A
briefing schedule will be issued once a motion has been filed. The period oftime .
between the date you request a motion date and the hearing date may vary. Please plan
accordingly. Failure to make a timely request for a motion date may result in the motion

not being heard.

 

 

3:20-cv-2540-GPC-RBM

~

 
So ON DN NH FB W NO =

mw NW NY WKH NY WB WB WN NHN HR & & Be ee ewe ee
CoN KDA HN BR WN KF oO OD wON DAH BR WwW NH HK OO

 

(Pase 3:20-cv-02540-GPC-RBM Document 51 Filed 08/11/21 PagelD.285 Page 4of5

7. A Mandatory Settlement Conference shall be conducted on November 2,
2022 at 9:30 A.M. in the chambers of Magistrate Judge Ruth Bermudez Montenegro,
2003 West Adams Avenue, El Centro, California 92243. Counsel or any party
representing himself or herself shall lodge confidential settlement briefs directly to
chambers by October 21, 2022. All parties are ordered to read and to fully comply with
the Chamber Rules of the assigned magistrate judge. |

8. Pursuant to Honorable Gonzalo P. Curiel’s Civil Pretrial & Trial Procedures,
the parties are excused from the requirement of Local Rule 16.1(f)(2)(a); no Memoranda
of Law or Contentions of Fact are to be filed.

9. Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
Civ. P. 26(a)(3) by November 18, 2022. Failure to comply with these disclosure
requirements could result in evidence preclusion or other sanctions under Fed. R. Civ. P.
37. |

10. Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
November 25, 2022. At this meeting, counsel shall discuss and attempt to enter into
stipulations and agreements resulting in simplification of the triable issues. Counsel shall
exchange copies and/or display all exhibits other than those to be used for impeachment.
The exhibits shall be prepared in accordance with Local Rule 16.1(£)(4)(c). Counsel shall
note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
conference order.

11. Counsel for plaintiff will be responsible for preparing the pretrial order and
arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By December 2,
2022, plaintiffs counsel must provide opposing counsel with the proposed pretrial order
for review and approval. Opposing counsel must communicate promptly with plaintiffs
attorney concerning any objections to form or content of the pretrial order, and both
parties shall attempt promptly to resolve their differences, if any, concerning the order.

12. The Proposed Final Pretrial Conference Order, including objections to any

4

 

3:20-cv-2540-GPC-RBM

 
0 me NN HN nO FP WD NO

NY NNO HN WH HO WN HN WKH NO Re ee Fe ee Se eS
on NY DB A BP WO NYO KK CO OO WAN DB A FP WD NYO KF OS

 

frase 3:20-cv-02540-GPC-RBM Document 51 Filed 08/11/21 PagelD.286 Page 5o0f5

other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and —
lodged with the assigned district judge by December 9, 2022, and shall be in the form
prescribed in and comply with Local Rule 16.1(£)(6).

13. The final Pretrial Conference is scheduled on the calendar of the Honorable
Gonzalo P. Curiel on December 16, 2022 at 1:30 P.M. The Court will set a trial date
during the pretrial conference. The Court will also schedule a motion in limine hearing
date during the pretrial conference. |

14. The parties must review the chambers’ rules for the assigned district judge
and magistrate judge. |

15. A post trial settlement conference before a magistrate judge may be held
within 30 days of verdict in the case.

16. The dates and times set forth herein will not be modified except for good
cause shown. |

17. Briefs or memoranda in support of or in opposition to all motions noticed for
the same motion day shall not exceed twenty-five (25) pages in length, per party, without
leave of the judge who will hear the motion. No reply memorandum shall exceed ten
(10) pages without leave of a district court judge. Briefs and memoranda exceeding ten
(10) pages in length shall have a table of contents and a table of authorities cited.

18. Plaintiff's counsel shall serve a copy of this order on all parties that enter |
this case hereafter.

IT IS SO ORDERED.
Dated: August 11, 2021
GUBrrudagtentieg rk

7 CO

HON. ROUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

3:20-cv-2540-GPC-RBM

 
